                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CHERYL ANN MALONEY,                               CV 18-93-BLG-TJC

                     Plaintiff,
                                                  ORDER GRANTING
vs.                                               PLAINTIFF’S
                                                  APPLICATION FOR
NANCY A. BERRYHILL, Acting                        AWARD OF EAJA FEES
Commissioner of Social Security                   AND COSTS
Administration,

                     Defendant.



      On December 20, 2018, the Court remanded this case to the Commissioner

for further administrative proceedings. (Doc. 20.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 21.)

      Plaintiff has now filed a motion for attorney’s fees under the Equal Access to

Justice Act (“EAJA”). (Doc. 22.) Plaintiff requests $6,013.36 in attorney’s fees.

The Commissioner has not opposed the motion.

      There being no objection from the Commissioner, the Court will grant the

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for

Award of EAJA Fees and Costs is GRANTED.

///
      The Commissioner must promptly pay Plaintiff’s counsel attorney fees in

the amount of $6,013.36.

      DATED this 21st day of February, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
